Exhibit News Release FOR IMMEDIATE RELEASE Media Contact: Julie Pekarek Chief Marketing Officer 414.977.4254 jpekarek@merge.com MERGE HEALTHCARE ANNOUNCES PRELIMINARY SECOND QUARTER EARNINGS RESULTS Milwaukee, WI, July 6, 2009 – Merge Healthcare (NASDAQ: MRGE), a provider of health IT solutions, today announced its estimated, unaudited results for the three months ending June 30, 2009.This announcement has been made to provide timely, material information to Merge’s shareholders, the market and the shareholders of etrials Worldwide, Inc. (NASDAQ: ETWC) (“etrials”), who are currently considering Merge’s pending tender offer for all of the shares of etrials.These estimated results include the results of Merge’s operations for the period, as well as Merge’s estimate of the effect on its financial statements of thesale of Merge’s equity interest in Eklin Medical Systems, Inc. (“Eklin”), as part of Eklin’s acquisition by VCA Antech, Inc. (NASDAQ: WOOF)(“VCA”). As a result of Eklin’s sale to VCA, Merge will receive $1.4 million for its equity interest in Eklin, the majority of which will be collectedin the third quarter of 2009.Because of this transaction, Merge will recognize, in its second quarter results, a $3.6 million non-cash write down of its equity interest in Eklin.Additionally, in June, Eklin and Merge executed a new value added reseller (“VAR”) agreement that was assigned to VCA by Eklin as part of its acquisition. This new VAR agreement will generate $2.2 million of non-recurring revenue in its second quarter; and may generate additional revenue in subsequent periods as we continue this customer relationship with VCA. Based on Merge’s preliminary review of its operations for the second quarter, Merge estimates the following results, compared to actual results for the prior quarter as well as the same quarter in the prior year: Q2 2009 Q1 2009 Q2 2008 Revenue $15.5 - $15.0 million $15.3 million $13.3 million Operating income (loss) $4.4 - $3.7 million $3.5 million $(18.3) million Net income (loss) $0.8 - $0.1 million $2.8 million $(18.2) million EBITDA $3.1 - $2.4 million $5.3 million $(14.0) million EBITDA is defined by Merge as earnings before net interest expense, taxes, depreciation and amortization (which include the amortization of stock-based compensation).Excluding the non-cash equity impairment charge, EBITDA for the second quarter of 2009 is expected to be between $6.7 million and $6.0 million.These preliminary results will be subject to various quarter-end adjustments and have not yet been reviewed by Merge’s independent public accounting firm. Merge Healthcare Incorporated develops software solutions that automate healthcare data and diagnostic workflow to create a more comprehensive electronic record of the patient experience.Every Merge product, ranging from standards-based SDKs to fully integrated clinical applications, is built on decades of technology and expertise in medical software development, delivery and support.Additional information can be found at www.merge.com. # # # Important Information In connection with the exchange offer, Merge Healthcare filed a registration statement on Form S-4 and a tender offer statement on Schedule TO with the Securities and Exchange Commission, or SEC, on June 16, 2009 and etrials filed a solicitation/recommendation statement on Schedule 14D-9 with the SEC on June 16, 2009. These documents contain important information about the exchange offer that you should read carefully before you make any decision with respect to the exchange offer. These documents will be made available to the stockholders of etrials at no expense to them. Investors and security holders may obtain the documents free of charge at the SEC website, www.sec.gov. In addition, such documents (and all other documents filed with the SEC) will be available free of charge at www.merge.com or www.etrials.com. You may also read and copy any reports, statements and other information filed by etrials or Merge Healthcare with the SEC at the SEC public reference room at treet N.E., Room 1580, Washington, D.C.20549. Please call the SEC at (800) 732-0330 or visit the SEC’s website for further information on its public reference room. Copies of the exchange offer documents may also be obtained at no charge from Morrow &
